COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 IN THE INTEREST OF E. O., A                   §                  No. 08-19-00261-CV
 CHILD.
                                               §                       Appeal from the

                                               §                      65th District Court

                                               §                of El Paso County, Texas

                                               §                  (TC#2018DCM1157)

                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellants are indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JANUARY, 2020.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment
McClure, C.J. (Senior Judge), concurring
Rodriguez, J., dissenting